ORDER

PER CURIAM.
Magdalena Vargo (Plaintiff) appeals the trial court judgment in favor of the City of St. Louis (City) on her claim that the City discriminated against her on' the basis of her age in violation of the Missouri Human Rights Act when it terminated her employment. Plaintiff asserts that the trial court erred in excluding statistical evidence relating to the ages of all employees laid off by the City in the two years preceding her termination.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum, for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).